     Case 3:18-cv-00428-DMS-MDD Document 487 Filed 10/18/19 PageID.8905 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                        Case No.: 18cv0428 DMS (MDD)
12                              Petitioners-Plaintiffs,
                                                              ORDER FOLLOWING STATUS
13     v.                                                     CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                             Respondents-Defendants.
16
17
18             A status conference was held on October 18, 2019. After consulting with counsel
19     and being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.      On or before October 23, 2019, Plaintiffs may file a supplemental brief in support
21     of their motion to enforce the preliminary injunction addressing Defendants’ separation
22     protocols. If Defendants wish to file a responsive brief, they shall do so within a week of
23     Plaintiffs’ filing.
24     2.      The next Joint Status Report shall be filed on or before 3:00 p.m. on November 6,
25     2019.
26     3.      A further status conference shall be held on November 8, 2019, at 1:00 p.m. The
27     dial-in number for any counsel who wish to listen in only and members of the news media
28     is as follows.

                                                          1
                                                                                  18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 487 Filed 10/18/19 PageID.8906 Page 2 of 2


 1           a.       Dial the toll free number: 877-411-9748;
 2           b.       Enter the Access Code: 6246317 (Participants will be put on hold until the
 3                    Court activates the conference call);
 4           c.       Enter the Participant Security Code 11080428 and Press # (The security code
 5                    will be confirmed);
 6           d.       Once the Security Code is confirmed, participants will be prompted to Press
 7                    1 to join the conference or Press 2 to re-enter the Security Code.
 8     As above, members of the general public may attend in person. All persons dialing in to
 9     the conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
10     proceedings.
11           Counsel for the Ms. L. Class shall provide notice of this order to counsel for Plaintiffs
12     in any of the related cases that wish to appear.
13      Dated: October 18, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
                                                                                   18cv0428 DMS (MDD)
